CARPENTER, J.
This action was brought by Ethel B. Cole against Walter L. Nichols, both of East Greenwich, to recover damages to a store located on Main Street in the town of East Greenwich which had been in the possession of and occupied by the defendant as a tenant, who upon moving therefrom had taken certain shelves, cases, counters, cornices, and other fixtures, and thereby had damaged the reversion of said plaintiff in said real estate. The jury returned a verdict for the plaintiff in the sum of $250.00. Thereupon the defendant filed a motion for a new trial, alleging the usual grounds, and also asking for a new trial on the ground of newly discovered evidence. Affidavits have been filed in this cause, and upon examination of the same the Court feels that justice may not have been done in this case, and that the newly discovered evidence should be submitted to a jury. Therefore the motion for a new trial is granted.